In re Lafayette Consolidated Govn’t.; — Defendants); applying for writ of certiorari and/or review; Parish of Lafayette, 15th Judicial District Court, Div. “B”, No. 973,564; to the Court of Appeal, Third Circuit, No. CA98-0180.
Granted. Judgment of the court of appeal is reversed insofar as it held that relator’s appeal was frivolous, awarded damages for *969frivolous appeal, and remanded for assessment of possible further damages. Under the circumstances of this case, it cannot be said that the appeal was frivolous. Otherwise, relator’s writ is denied.
LEMMON, J., not on panel.